
	

114 S2898 IS: Small Business National Security Innovation Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2898
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To promote greater efficiency in contracting associated with the SBIR and STTR programs of the
			 Department of Defense. 
	
	
 1.Short titleThis Act may be cited as the Small Business National Security Innovation Act of 2016. 2.Pilot program (a)DefinitionsIn this section—
 (1)the terms commercialization, SBIR, STTR, Phase I, Phase II, and Phase III have the meanings given those terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); (2)the term covered small business concern means—
 (A)a small business concern that completed a Phase II award under the SBIR or STTR program of the Department of Defense; or
 (B)a small business concern that— (i)has completed a Phase I award under the SBIR or STTR program of the Department of Defense; and
 (ii)a contracting officer for the Department of Defense recommends for inclusion in the multiple task or delivery order contract described in subsection (b);
 (3)the terms delivery order contract and task order contract have the meanings given those terms in section 2304d of title 10, United States Code; (4)the term pilot program means the pilot program established under subsection (b);
 (5)the term Rapid Innovation Fund means the program under section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note); and
 (6)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). (b)EstablishmentThe Secretary of the Navy, in consultation with the Director of the SBIR program at the Department of the Navy and the Office of Small Business Programs of the Department of Defense, shall establish a pilot program for the commercialization of products and services produced by covered small business concerns under which the Secretary of the Navy shall set up a multiple task or delivery order contract for those products and services.
 (c)Technical assistanceThe Administrator of General Services shall provide technical assistance to the Secretary of the Navy for purposes of establishing and administering the pilot program.
			(d)Waiver of Competition in Contracting Act
 (1)In generalThe Secretary of the Navy may establish procedures to waive provisions of chapter 33 of title 41, United States Code, for purposes of carrying out the pilot program.
 (2)RequirementBefore establishing any procedures under paragraph (1), and not later than 180 days after the date of enactment of this Act, the Secretary of the Navy, the Director of the SBIR program at the Department of the Navy, and the Office of Small Business Programs of the Department of Defense shall provide a briefing on why provisions of chapter 33 of title 41, United States Code, shall be waived for purposes of carrying out the pilot program to—
 (A)the Committee on Armed Services of the Senate; (B)the Committee on Armed Services of the House of Representatives;
 (C)the Committee on Small Business and Entrepreneurship of the Senate; and (D)the Committee on Small Business of the House of Representatives.
 (e)Use of contract vehicleA multiple task or delivery order contract described in subsection (b) may be used by any service or component of the Department of Defense.
 (f)Policy directiveAfter implementation of the pilot program, the Administrator of the Small Business Administration shall update the SBIR and STTR program policy directives issued under subsections (j) and (p) of section 9 of the Small Business Act (15 U.S.C. 638) to reflect programmatic changes at the Department of Defense.
 (g)TerminationThe pilot program established under this section shall terminate on September 30, 2022. (h)Rule of constructionNothing in this section shall be construed to prevent the commercialization of products and services produced by a small business concern under an SBIR or STTR program of a Federal agency through—
 (1)direct awards for Phase III of an SBIR or STTR program; (2)awards made under the Rapid Innovation Fund; or
 (3)any other contract vehicle.  